Title: August 11. 1796. Thursday.
From: Adams, John
To: 


       Mr. Howell lodged with Us and spent the whole Morning in Conversation concerning the Affairs of his Mission. He said by way of Episode that the President would resign, and that there was one Thing which would make R. Island unanimous in his Successor and that was the funding System. He said they wanted Hamilton for V.P.—I was wholly silent.
       Billing and Bass brought up a Load of Dulce and Eelgrass and are carting Earth from below the Outhouse. The Lothrops threshing.
       Mr. Thomas Johnson, only son of Joshua Johnson of London, Consul, came to visit Us and spent the day and night with Us. I carried him to the Pinnacle of Penns Hill to show him the Prospect.
      